Case 9:19-cv-80884-RLR Document 15 Entered on FLSD Docket 10/10/2019 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

  TAYLRE KORECKY,

            Plaintiff,                                        Case No. 9:19-cv-80884-RLR

  v.

  USAA FEDERAL SAVINGS BANK,

        Defendants.
  ________________________________________/

                     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

            The Plaintiff, Taylre Korecky, and Defendant USAA Federal Savings Bank, by and

  through undersigned counsel and pursuant to Rule 41 (a)(1)(A)(ii) of the Federal Rules of Civil

  Procedure, give notice, agree and stipulate that all claims asserted in this action are hereby

  dismissed with prejudice, with each party to bear its own attorneys’ fees and costs.

  Dated: October 10, 2019.


       /s/ Joshua A. Mize                              /s/ S. Elizabeth King
       Joshua A. Mize, Esq.                            S. Elizabeth King, Esq.
       Florida Bar No. 86163                           Florida Bar No. 0122031
       MIZE LAW, PLLC                                  SHUTTS & BOWEN LLP
       110 Front Street, Suite 300                     4301 W. Boy Scout Blvd., Suite 300
       Jupiter, FL 33477                               Tampa, Florida 33607
       Phone: (407) 913-6800                           Phone: (813) 229-8900
       Fax: (407) 604-7410                             Fax: (813) 229-8901
       Email: jmize@mize.law                           Email: eking@shutts.com

       Attorney for the Plaintiff,                     Attorney for Defendant,
       Taylre Korecky                                  USAA Federal Savings Bank
